DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adomeit et al. (US 2018/0281831 A1).
Referring to Claim 1: Adomeit discloses a switch control method, comprising:
an on-board device (5) acquiring a switch state and determining a target resource permission to be requested according to the switch state (Para. [0040]);
the on-board device sending a first resource request including the target resource permission to a switch (4) (Para. [0041]);

controlling the switch (4, S1, S2, S3, S4) according to a result of resource permission assignment (Para. [0138] and [0139]).

Referring to Claim 2: Adomeit discloses a switch control method, wherein the determining of the target resource permission to be requested according to the switch state (Para. [0040]) further comprises:
the target resource permission to be requested is a monopolized state permission (authorization with another vehicle running in the opposite direction) if the switch state needs to be changed to accomplish train running (Para. [0040]);
the target resource permission to be requested is a shared state permission (authorization allowing track element to be used for other vehicles) if train running can be accomplished without changing the switch state (Para. [0040]),
wherein the switch state includes a normal position (F1, F2) and a reverse position (F3, F4), and the target resource permission includes the monopolized state permission and the shared state permission (Fig. 1A) (Para. [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Miyajima (US 2016/0046307 A1).
Referring to Claim 8: Adomeit teaches a switch control device configured to: 
acquire a switch state and determine a target resource permission to be requested according to the switch state (Para. [0040]);
send a first resource request including the target resource permission to a switch (4) (Para. [0041]);
acquire a resource state of the switch, and assign a resource permission on the switch according to the resource state and the target resource permission (Para. [0042]);
control the switch (4, S1, S2, S3, S4) according to a result of resource permission assignment (Para. [0138] and [0139]).
Adomeit does not specifically teach a processor and a memory configured to store instructions executable by the processor. However, Miyajima teaches a switch control device (30) with a processor (31) and a memory (32) configured to store instructions executable by the processor (Para. [0058]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Adomeit to equip each switch control device with a processor and a memory configured to store instructions executable by the processor, as taught by Miyajima, in order to perform the methods outlined in Adomeit using a network of reprogrammable computers that are adaptable to varying circumstances.


Referring to Claim 9: Adomeit further teaches a device configured to:
determine the target resource permission to be requested as a monopolized state permission (authorization with another vehicle running in the opposite direction) if the switch state needs to be changed to accomplish train running (Para. [0040]);
determine the target resource permission to be requested as a shared state permission (authorization allowing track element to be used for other vehicles) if train running can be accomplished without changing the switch state (Para. [0040]),
wherein the switch state includes a normal position (F1, F2) and a reverse position (F3, F4), and the target resource permission includes the monopolized state permission and the shared state permission (Fig. 1A) (Para. [0040]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Miyajima and Whitwam et al. (US 2012/0323411 A1).
Referring to Claims 10 and 11: Adomeit further teaches a device, wherein the switch controller (4) is connected to an on-board device (5), a control center (6), and a switch machine (TSC1), respectively; and the switch controller is arranged beside a rail or in a station (Fig. 1A).
Adomeit does not teach that the switch controller is connected to an axle counting system. However, Witwam teaches a system, wherein wayside devices (12), such as axle counters, are connected to the vehicle control system (Para. [0044])(Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Adomeit to connect the switch controller to axle .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and depending claims 4 and 5, the prior art, including Adomeit, fails to teach the series of steps reciting assignments and failed assignments based on the specific combination of the target resource permission and the switch state. The Examiner finds no obvious reason to modify the prior art in this manner and that such a modification would require improper hindsight reasoning.
Regarding claim 6 and depending claim 7, the prior art, including Adomeit, fails to teach “determining the resource state of the switch if the first resource request for the switch sent by the on-board device and a second resource request for the switch sent by a control center are received within a predetermined period.” While Adomeit teaches making a resource request, as outlined in the rejection above, Adomeit fails to teach setting a predetermined time period between first and second requests to trigger the determination of the resource state. The Examiner finds no obvious reason to modify the prior art in this manner and that such a modification would require improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617